The information in this prospectus supplement is not complete and may be changed.This prospectus supplement and the attached prospectus are not an offer to sell and they are not soliciting an offer to buy these securities in jurisdictions where the offer or sale is not permitted. Subject to Completion Preliminary Prospectus Supplement, Dated July 21, 2008 SUPPLEMENT TO PRELIMINARY PROSPECTUS SUPPLEMENT DATED JULY 16, (To prospectus dated July 16, 2008) $348,953,000 Merrill Auto Trust Securitization 2008-1 Issuing Entity ML Asset Backed Corporation Depositor Merrill Lynch Bank USA U.S. Bank National Association CenterOne Financial Services LLC Sponsor Master Servicer Receivables Servicer This supplement revises the preliminary prospectus supplement dated July 16, 2008 to the prospectus dated July 16, 2008 with respect to the above-captioned series of notes as shown on the following pages. Merrill Lynch & Co. JPMorgan Wachovia Securities Rating Downgrade The following supplements the information on page S-64 of the prospectus supplement appearing under the heading “Application of Available Collections-Interest Rate Swaps- Merrill Lynch Capital Services, Inc.”: On July 17, 2008, Moody's Investors Services, Inc. downgraded its rating of Merrill Lynch & Co., Inc.’s senior unsecured debt obligations to “A2”.The outlook on all ratings of Merrill Lynch & Co., Inc. by Moody’s is stable. S-2
